Plaintiff in error brought this action in the district court of McClain county against defendants in error to have set aside and canceled certain deeds and mortgages and to quiet title to certain described lands. Judgment was rendered in favor of defendants. Motion for new trial was overruled on June 27, 1916. Petition in error with case-made attached was filed in this court on December 28, 1916.
It is urged that this appeal should be dismissed because not brought within the time provided by statute. It clearly appears that the appeal was not brought within six months from the rendition of the judgment or final order sought to be reviewed, and for that reason the appeal is dismissed. Colter v. Martin,43 Okla. 618,143 P. 660; Comanche Mer. Co. v. Curlee Clothing Co., 44 Okla. 73, 143 P. 190; Phillips v. Dillingham,44 Okla. 102, 144 P. 363.
Dismissed.